DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4-10, 12-13 and 15-16 are rejected herein.

Affidavit of 4/27/2020 (reconsidered)
The affidavit, refiled 1/18/2022, from the original submission of 4/27/2020, was reconsidered and comments are placed below.

Applicant’s Researcher, Guillaume Fardin’s time, experience and education in this matter is appreciated.

It is asserted, that the invention as claimed in this Patent Application is directed to:
A nutritional formulation comprising: 
a pea protein isolate, wherein the pea protein isolate comprising:
between 0.5 and 2% of free amino acids,
has a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1, and 
has a solubility: 
from 30 to 40% in pH zones from 4 to 5, and 
from 40 to 70% in pH zones from 6 to 8.


In response, the independent claim is toward the following composition, that differs from what is asserted:
A nutritional formulation comprising: 
a pea protein isolate, wherein the pea protein isolate comprising:
between 0.5 and 2% of free amino acids,
a degree of hydrolysis (DH) of between 5 and 10%; 
a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product; 
has a viscosity at 20°C: 
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1, and 
has a solubility: 
from 30 to 40% in pH zones from 4 to 5, and 
from 40 to 70% in pH zones from 6 to 8.

It is asserted, that Kunst relates to a method for aerating carbohydrate containing food products by using an enzymatically hydrolyzed protein as a whipping agent (Abstract). Whereas no information is disclosed in Kunst regarding the viscosity and solubility of the pea protein isolate, the Examiner alleges that the pea protein disclosed in Kunst somehow has the same viscosity and solubility properties as claimed allegedly because similar methods are used.
I respectfully disagree with the Examiner's allegations. 
I reproduced Example 2 of Kunst. An 8% dispersion of pea protein isolate (160 g of Nutralys® in demineralized water q.s.2 L) was hydrolysed for 4 hours with 0.5% (E/S) of the commercially available enzyme preparation Alcalase 2.4L at pH 8.0 and 50° C. 
The solubility of the hydrolysate thus obtained was measured at two different pH in order to compare i to the solubility of the isolate of the invention. The results of my measurements are reproduced below:

    PNG
    media_image1.png
    66
    329
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    69
    326
    media_image2.png
    Greyscale


Based on the experiments above, I conclude that the solubility of the isolates from Kunst are significantly different than the isolates from the instant invention. Thus, a skilled artisan would consider the Examiner's allegations in Paragraph 6 above to be incorrect.

In response, no evidence is provided that the pea protein isolate tested is the same that was made by Kunst.
Kunst teaches the use of hydrolysate pea protein isolate comprising:
a degree of hydrolysis in the range of 3-6% (0002);
an average peptide chain length in the range of 5 to 20 amino acids; and
a free amino acid level of at most 15 wt. % of the total protein derived material (ab., 0009).



    PNG
    media_image3.png
    188
    498
    media_image3.png
    Greyscale
(0036).

An internet search discovers that Applicant’s experiment above uses a pea protein isolate from assignees product line, therefore Applicant would have access to the product specification, however, none are provided. Further, the type of protein indicated for use in Applicant’s experiment, Nutralys®, is a generic name, wherein the specific type of Nutralys® is not disclosed.
No product information about the pea protein isolate is provided to show that the Nutralys® of the Roquette process plant is the same as that use by Kunst.
Further, the Nutralys® line of pea protein has distinct identifiers, for example: a F-range, S-ranges, BF-range, T-range; all having distinct properties, no such identifier is mentioned in the experiment above.  
See Kunst [0051]: 
An 8% dispersion of pea protein isolate (from Cosucra) was hydrolysed for 4 hours with 0.5% (E/S) of the commercially available enzyme preparation.  
Alcalase 2.4 L (from NOVO) at pH 8.0 and 50.degree.  C. 
The pH during hydrolysis was not controlled.  
After hydrolysis the enzyme was inactivated via a heat treatment of 1 minute at 90.degree.  C. 
Residual intact protein and insoluble components were removed via centrifugation.  
The obtained clarified fluid was concentrated via evaporation and was then spray dried. 

Applicant’s experiment differs from Kunst in that there is no showing that the pea protein isolates used are chemically and physically the same as Kunst, based on the information provided in the reference.  There is insufficient evidence that the pea protein isolate tested is the same as that used by the prior art (Kunst); and the presence or absence of pH control during hydrolysis is not noted.

The experiment appear to be the same as that discussed in the Affidavit of 6/07/2021.  Kunst provides specific product information on the pea protein isolate made, however, Applicant uses a different pea protein isolate than Kunst, and provides no product specifications.  In this case, a proper comparison of the claimed pea protein isolate and that of Kunst, must show all that the pea protein isolate used to represent Kunst has all of the process parameters that Kunst discloses.
Although the response to the Affidavit filed 6/07/2021 noted these same flaws in the experiment provided then, these issues were not cured in the experiment herein.
Therefore the experiment provided is not persuasive.





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites between 0.5 and 2 % of free amino acids by mass however support for free amino acids by mass cannot be found, therefore this is new matter because the pending Specification only discloses:
free amino nitrogen appears to be measured by mass percent (see pg. 27 as submitted); and 


Claim 10 recites “% of the total protein by mass”, however, total protein is only supported by % by wt (see pg. 10 of the pending Specification as submitted), therefore the claim of % by mass is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8, 10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunst (2004/0131744 A1).

Independent claim 1
Kunst teaches methods of making nutritional compositions (i.e. formulations) comprising enzymatically hydrolyzed protein (abstract; [0001]). 

Pea protein isolate
Kunst teaches the use of a pea protein hydrolysate (isolate) (ab., Example 2: [0051]-[0054]; Example 4: [0059]-[0061]).

Amino acids
Kunst teaches the pea protein hydrolysate (isolate) has a free amino acid level or FAA content of at most 15 wt% (ab.) with an example of 0.70% (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), which encompasses between 0.5 and 2 % of free amino acids by mass.

Properties of the pea protein isolate
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)
Therefore, it would be reasonable for one in the art to expect that similar compositions have similar properties, including that the pea protein isolate, comprises the claimed properties: 
a degree of hydrolysis (DH) of between 5 and 10%;
a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product;

a viscosity at 20°C of:  
from 11 to 18 X10-3 Pa.s. at a shear rate of 10 s1, 
from 9 to 16x10-3 Pa.s. at a shear rate of 40 s-1, and 
from 8 to 16x 10-3 Pa.s. at a shear rate of 600 s-1; and 
a solubility of
 from 30 to 40% in pH zones from 4 to 5, and 
from 40 to 70% in pH zones from 6 to 8.

Further on the degree of hydrolysis (DH) of between 5 and 10%: 
Kunst teach using the hydrolyzed pea protein isolate as a whipping agent with good whipping and foam properties ([0001]; [0009]; and Example 2). 
Kunst provides that hydrolysates obtained from the enzymatic hydrolysis of protein have the best foaming properties when they are hydrolyzed to a degree of hydrolysis of 3-6% [0002], which encompasses the claim of from 5 to 10 %. 
Although Kunst does not discuss the degree of hydrolysis of the hydrolyzed pea protein isolate obtained in Example 2 and subsequently used in the food product of Example 4, as applied above, it would be reasonable to expect that for good foaming
properties to be achieved, as discussed above and in Example 2, that a degree of
hydrolysis of 3 to 6% is applied, as discussed above and taught in para. 0002.



It would have been obvious to one of skill in the art, at the time of filing/the
invention to modify methods of making hydrolyzed pea protein isolate, Kunst, to include
a degree of hydrolysis of 5 to 10%, as claimed, because:
1) Kunst provides that hydrolyzed pea protein isolates with encompassing
degrees of hydrolysis have the benefit of excellent foaming properties, which
provides a reason as to why this range would be used; and
2) further Kunst provides encompassing degrees of hydrolysis to those claimed,
which overlap and lie inside the claimed ranges, which presents that a prima
facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ
90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.
1990) (MPEP 2144.05 I)

Further on the total protein content expressed by nitrogen content of dry matter:
Protein expressed by nitrogen content of a dry composition relies on a method that determines a total nitrogen content of a dehydrated sample that is then multiplied by a conversion factor. The method that determines the nitrogen content, requires the dehydrated sample to be digested using high heat and acids, with a chemical catalyst, which converts N to NH3, which is then distilled and titrated. This means that that the protein content is determined after the food product is made, wherein the food product is subjected to destructive method. Therefore the claimed protein content is a bi-product of a method of using the claimed food composition, not of the composition claimed.

Therefore, it is reasonable to expected that a similar product has similar properties, including a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product.

Further, Kunst teaches a nitrogen value for converting to protein is 6.3 (Nconf) for the pea protein isolate (Table 2), which is for 100 wt% of the product, therefore encompasses at least 80 wt% of the dry product. 
The teaching of a protein nitrogen value of 6.3 is close to the claimed value of 6.25, therefore although the claimed ranges or amounts do not overlap with the prior art they are close, and therefore the teaching provides a prima facie case of obviousness because in this case, the specifics show that Kunst only presents the digit of zero as the hundredth place holder for all N values reported, which provides one of skill with a reasonable expectation that these values have been rounded. Since it is reasonable to expect the N values of Kunst are rounded, since they all have a hundredth value of zero, a teaching of 6.3 for the N value would reasonably represent the claimed value of 6.25, and therefore such a claim would have been obvious.



Intended Use
It would be reasonable for one in the art to expect that similar compositions have similar intended uses, including: fermented milk products, cream, coffee whitener and or cheese, as claimed. 
Further, Kunst teaches the pea protein hydrolysate (isolate) is used to make sorbet (Example 2: [0051]-[0054]; Example 4: [0059]-[0061]), an iced desert, as claimed.
Kunst also teaches that the protein isolate can be used in ice creams and milk shakes (iced desserts) [0015]. 

Kunst also teaches that the pea protein hydrolysates used in the formulations have a good taste and good whipping performance attributed to interfacial properties ([0009] and [0011]-[0013]). 

In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. 


Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. 
In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.




Dependent claims
As for claim 2, it would be reasonable for one in the art to expect that similar compositions have similar properties, including that the pea protein isolate, comprises a digestibility expressed according to the Coefficient of Digestive Use (CDU) of between 93.5 and 95% because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)

As for claim 4, it would be reasonable for one in the art to expect that similar compositions have similar properties, including that the pea protein isolate, comprises, according to the SYMPHID test, as a protein of "rapid viscosity", reflecting rapid duodenal assimilation of the constituent amino acids of said isolate, because where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I)

As for claim 5, Kunst teach concentrating the hydrolyzed pea protein isolate via evaporation and then spray drying (i.e. atomization). Kunst does not discuss a prior step of pasteurizing the pea protein isolate at between 130 and 155 degree C for a time of 

As for claims 6 and 13, Kunst teaches the protein hydrolysate is within the food product composition within the range of 0.01%-10%(w/w) [0014], and in an example that shows the use of the hydrolyzed pea protein isolate, the amount used in about 1 wt% of the composition (Example 4: [0059]-[0060]), which encompasses the claim of:
the pea protein isolate represents 0.1-10% by weight of the nutritional formulation, as in claim 6; and 
the pea protein isolate represents 0.5-6% by weight of the nutritional formulation, as in claim 13.

As for claims 7, 10 and 16,  Kunst teach sorbet formulations (iced desserts) wherein the hydrolyzed pea protein isolate is the sole source (100%) of protein within the formulation (Example 4: [0059]-[0060]), which encompasses:
the pea protein isolate represents 100% by weight of the total protein in the nutritional formulation, as in claim 7; and 
in which the pea protein isolate represents between 0.1% and 100% of the total protein for the iced desserts or sorbets, as in claims 10 and 16.

As for claims 8 and 15, Kunst also teaches methods of making ice cream and milk shake products (milk products) (0015):
therefore it would have been obvious to include at least one milk protein, as claimed, since they are characteristic of milk products used therein, as in claim 5; and 
that the nutritional product includes a cream (i.e. ice cream), including a dessert cream (i.e. ice cream), or a dairy cream (i.e. ice cream), as in claim 15.

As for claims 12, it would be reasonable for one in the art to expect that similar compositions have similar intended uses, including: a fermented milk product, including yogurt, as in claim 12.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kunst (2004/0131744 A1) as applied to claims 1-2, 4-8, 10, 12-13 and 15-16 above, further in view of Crank (5,858,449)
As for claim 5, the modified teaching does not discuss a pasteurization temperature is between 130°C and 150°C for a time from about 1 second to about 30 seconds, as claimed.
Crank also teaches methods of making nutritional compositions with legume protein products (ab.), including those made from defatted soybean flakes (11, 15+, Table 1, and 15, 22+) (i.e. soy protein isolate) and further provides that they are pasteurized at 140°C for 15-20 seconds (12, 48 +/-), which encompasses a 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions with legume protein isolates, as the modified teaching above, to include pasteurization at a temperature of between 130°C and 150°C for a time from about 1 second to about 30 seconds, as claimed, because Crank illustrates that the art finds an encompassing pasteurization process as being suitable for similar intended uses, including methods of making nutritional compositions with legume protein isolates (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kunst (2004/0131744 A1) as applied to claims 1-2, 4-8, 10, 12-13 and 15-16 above, further in view of Neal (WO 2013/043873 A1).
 As for claims 8-9, Kunst is not explicit about the use of milk protein.
Neal also teaches powdered nutritional formulations comprising spray-dried plant proteins, such as pea protein; and further teaches that said compositions comprises at least one milk protein in amounts of about 10 to 90 wt% of the composition (page 2, lines 8-9; page 5, lines 20-25), which encompasses the claim of the nutritional composition, comprising at least:
one milk protein, as in claim 8; and

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional compositions comprising pea protein isolate, as the modified teaching above, to include one milk protein, as in claim 8; and
10% by weight relative to the total weight of protein, as in claim 9, because Neal illustrates that the art finds the use of milk protein as being suitable for similar intended uses, including methods of making nutritional compositions comprising pea protein isolate (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kunst (2004/0131744 A1) as applied to claims 1-2, 4-8, 10, 12-13 and 15-16 above, further in view of Sabbagh (2011/0171360).
As for claim 12, Kunst does not discuss the intended use of the nutritional composition comprising pea protein isolate to include yogurt products.
Sabbagh also teaches methods of making nutritional compositions comprising pea protein hydrolysate (0058); and further includes that they are uses to make yogurt products (0085-0086).  
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional composition comprising pea protein isolate, as the modified teaching of Kunst, to include the intended use of yogurt products, as claimed, because Sabbagh illustrates that the art finds yogurt to be .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 13-15, and 17 of copending Application No. 16/070,311 (reference application). 

Instant claim 1 and copending claim 14 also disclose that the nutritional formulation may be a fermented milk product, a cream, a dessert cream, an iced dessert, or a sorbet. The dependent instant claims and the dependent copending claims are also directed to the same digestibility, degree of hydrolysis, rapid viscosity, pasteurization conditions, overlapping amounts of pea protein isolate, and compositions comprising at least one milk protein. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-21 of copending Application No. 16/689,239 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of the copending application are both directed to a pea protein isolate, wherein the pea protein isolate contains between 0.5 and 2% of free amino acids, the same viscosities at 20°C, and the same solubility. The dependent instant claims and the dependent copending claims are also directed to the same digestibility, degree of hydrolysis, rapid viscosity and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
STATUS OF CLAIMS AND FORMAL MATTERS 
It is asserted, that Claims 1-10 and 12-14 are pending. Without prejudice or disclaimer, claims 1, 5 and 10 are amended and claims 3 and 14 are cancelled. New claims 15 and 16 are added. Support for the amended recitations in the claims can be found throughout the specification as filed and from cancelled claims. For example, support for the amendment to claim 1 may be found, inter alia, at page 15, lines 1-5 of the application as filed. It is submitted that the claims presented herewith are patentably distinct over the prior art, and that these claims are in full compliance with the requirements of 35 U.S.C. §112. The amendments and remarks made herein are not made for purposes of patentability within the meaning of 35 U.S.C. §§ 101, 102, 103 or 112. 
In response, please see the New Matter rejection s above, regarding claim amendments.




CLAIM OBJECTIONS 
It is asserted, that all claims were objected to as allegedly being failing to use proper formatting. Although applicant respectfully disagrees, the amendment to claim 1 renders this objection moot. 
In response, Applicant’s timely response is appreciated, and said Objection is not re-issued herein.


35 U.S.C. 112(b) REJECTIONS 
It is asserted, that Claim 1 and all dependent claims were rejected under 35 U.S.C. 112(b) as allegedly failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The amendments to claims 1, 5 and 10 render these rejections moot. 
Consequently, reconsideration and withdrawal of the Section 112(b) rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejections are not re-issued herein.

35 U.S.C. 112(d) REJECTIONS 
It is asserted, that Claims 5 and 14 were rejected under 35 U.S.C. 112(d) as allegedly failing to further limit the subject matter of the claim from which it depends. 

Claim 5 further limits claim 1 by requiring that the pea protein isolate contained in the nutritional formulation be pasteurized. The Examiner alleges that "Given the composition as a whole is not required to be pasteurized, then claim of the ingredients therein as pasteurized fails to further the composition as a whole." However, the Examiner has failed to provide support for this statement. Moreover, claim 1 does not recite that the pea protein isolate contained in the nutritional formulation is pasteurized. In contrast, claim 5 recites that the pea protein isolate contained in the nutritional formulation is pasteurized. This is a clear distinction. Accordingly, reconsideration and withdrawal of the Section 112(d) rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejections are not re-issued herein, however, the matter of a single ingredient being pasteurized when in a composition of multiple ingredients, makes no patentable distinction over the composition as a whole, as noted in the rejection above.  The claims are toward a composition, meaning the components therein and any chemical of physical structure they impart to the composition as a whole.  In this case, the matter of the pasteurization of a single ingredient in the composition as a whole makes no contribution to the chemical of physical structure of the composition as a whole, therefore said pasteurization imparts nothing patentable over the teaching above.




35 U.S.C. §103 REJECTIONS 
It is asserted, that without conceding to the correctness of the Examiner's position, and solely to expedite prosecution, applicant has amended claim 1 to include the subject matter of former claim 3 and to recite that the pea protein isolate "has a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product." Accordingly, the Examiner's rejection is moot in view of this amendment. 
Whereas no information is disclosed in Kunst regarding the viscosity and solubility of the pea protein isolate, the Patent Office considers that the pea protein disclosed in Kunst is produced according to similar methods of the claimed invention and, thus, automatically has the same viscosity and solubility properties as claimed. Indeed, this is the foundational allegation of all of the rejections such that if this allegation is disproved, all of the rejections must fall as void ab initio. 
Applicant maintains that the nutritional formulation recited in claim 1 is structurally different from the food products disclosed in Kunst. These structural differences are recited in claim 1 and further evidenced by the properties of the pea protein isolate recited in claim 1. Claim 1 recites at least three distinct structural elements. 
The first structural element of claim 1 is the amount of free amino acids. 
Claim 1 recites that the nutritional formulation comprises a pea protein isolate containing "between 0.5 and 2% of free amino acids." 
The second structural element of claim 1 is that the nutritional formulation comprises a pea protein isolate having "a degree of hydrolysis (DH) of between 5 and 
In response, when looking at the teaching as a whole, as discussed in the rejection above, and previously, Kunst makes obvious the claimed DH range. 

It is asserted, that additionally, the Examiner has failed to demonstrate that the art teaches a person of ordinary skill in the art (POSA) to select a DH of between 5-10% to arrive at the nutritional formation recited in claim 1 with favorable solubility and viscosity properties. 
In response, the rejection of record properly makes obvious the claimed DH, solubility and viscosity properties. Further, Applicant fails to point to anything specific about the rejection that is improper regarding said obvious rejections.

It is asserted, that the third structural element of claim 1 is that the nutritional formulation comprises a pea protein isolate having "a total protein content expressed as N.6.25 of more than at least 80% by weight of dry product." 
In response, please see the modified rejection above, necessitated by said amendment.


It is asserted, that Applicant maintains that a POSA, starting from Kunst, would not have arrived at a nutritional formulation comprising a pea protein isolate having such a total protein content with a reasonable expectation of success in obtaining the favorable properties of the nutritional formulation recited in claim 1. These favorable properties include solubility and viscosity. 
Importantly, applicant has reproduced the process of the preparation disclosed in Example 2 of Kunst and measured the solubility of the obtained isolate. These experiments demonstrated that the solubility of the pea protein isolate from Kunst is 96.1% at pH = 7, and 93% at pH = 4. This data is not surprising since Kunst's process comprises an enzymatic hydrolysis of pea protein isolate at pH 8 followed by the inactivation of the enzyme and a centrifugation to remove residual intact protein and insoluble components. Since insoluble components are removed, the solubility of the obtained hydrolysate is expected to be close to 100%. 
In contrast, the isolate of the invention has a solubility of 40-70% at pH = 7 and 30-40% at pH = 4. See comparison chart below. This experimental evidence was previously submitted on April 27, 2020 in a Declaration under 37 C.F.R. § 1.132, a copy of which is attached hereto. 
Since claim 1 recites a nutritional formulation comprising a pea protein isolate, and pea protein isolates from Kunst are structurally different from the pea protein isolates recited in claim 1, then the nutritional formulation of claim 1 is necessarily structurally different from the nutritional formulation disclosed in Kunst. Therefore, the 
In response, please see the response to said affidavit, above, which makes clear that the experiment made by Applicant’s Researcher, does provide evidence that they used Kunst’s pea protein isolate for the comparison, therefore this argument is not persuasive. 

It is asserted, that the Examiner dismisses applicant's arguments because "the claim is toward a composition comprising the pea protein isolate, not the pea protein itself." However, the present application discloses several comparative examples of nutritional formulations containing pea protein isolates with variable properties, including their solubility. As such, applicant has demonstrated, with experimental examples, that the pea protein imparts novel structure and properties to the resulting nutritional formulation. 
In particular, these examples demonstrate that a difference in solubility between different pea protein isolates results in differences in texture and taste when incorporated in dessert creams (examples 2 and 10), ice creams (examples 3, 4 and 5), coffee creamers (example 6), yoghurts (examples 7 and 8), and cheeses (example 9). 
Additionally, given that applicant has previously reproduced the pea protein hydrolysate from Kunst and measured its solubility, it can be determined how this hydrolysate would behave when used as a total or partial replacement for milk in the nutritional formulations of the invention: 
dessert creams: the use of Kunst's hydrolysate would lead to a less firm and foamier cream, which is not desired (See examples 2, 10 of specification). 
 - ice creams: the use of Kunst's hydrolysate would not allow one to obtain an ice texture whereas with the isolate of the invention makes it possible to completely replace dairy proteins and to obtain an ice cream with a firm texture. Kunst's hydrolysate is only used for its whipping property and even if it can be used in sorbets for expansion (example 4), it won't bring the mandatory structuring property in an ice cream, such as the one obtained with the isolate of the invention. (See examples 3, 4, 5 of specification). 
- coffee creamers: coffee creamers/whiteners containing the isolate of the invention (See example 6 of specification) have a low foaming texture, like commercially available coffee creamers. The use of Kunst's hydrolysate would give a foamier texture which is not desired in this type of formulation. 
- yoghurts: yoghurts require a specific texture (See examples 7-8 of specification) which 
results from a gelling power partly allowed by a lower solubility at acidic pH than the one 
of Kunst's hydrolysate which is therefore not usable in this type of formulation. 
- cheeses: to obtain the texture of cheese (See example 9 of specification), for example of mozzarella, it is necessary that the proteins precipitate and have a lower solubility at acidic pH than the one of Kunst's hydrolysate which is therefore not usable in this type of formulation. 
In response, please see the response to said affidavit, above, which makes clear that the experiment made by Applicant’s Researcher, does provide evidence that they 

It is asserted, that as demonstrated above and in the specification, a difference in solubility of a pea protein isolate has a technical effect on the final nutritional formulation, especially on its texture and taste (see examples of the present application detailed above). Additionally, the difference in solubility between pea protein isolates from Kunst and from the invention results in very significant technical differences that make the recited pea protein isolate perfectly suitable for the claimed nutritional formulations whereas Kunst's isolate is not suitable. 
In response, please see the response to said affidavit, above, which makes clear that the experiment made by Applicant’s Researcher, does provide evidence that they used Kunst’s pea protein isolate for the comparison, therefore this argument is not persuasive. 

It is asserted, that the Examiner has not appeared to address this previously submitted evidence of different properties of the claimed nutritional formulation and thus all rejections citing Kunst should be withdrawn for this reason alone. 
In response, please see the response to said affidavit, above, which makes clear that the experiment made by Applicant’s Researcher, does provide evidence that they used Kunst’s pea protein isolate for the comparison, therefore this argument is not persuasive. 


It is asserted, that the Examiner asserted "there is nothing patentable unless the applicant .. . establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function." Applicant submits that the above experimental data has demonstrated that nutritional formulations comprising the pea protein isolate produces a new, unexpected and useful function. 
Thus, in view of the above evidence including the evidence that the pea protein isolates from Kunst are structurally different than those of the instant invention and result in different properties in the claimed nutritional formulation, the Examiner's foundational basis for obviousness cannot be maintained. 
In response, please see the response to said affidavit, above, which makes clear that the experiment made by Applicant’s Researcher, does provide evidence that they used Kunst’s pea protein isolate for the comparison, therefore this argument is not persuasive. 

It is asserted, that moreover, one purpose of the instant invention is to provide for novel nutritional formulations containing a pea protein isolate that can totally or partly substitute for milk or soybean protein, of neutral taste, and which have suitable properties such as viscosity and solubility. For example, the inventive combination of free amino acids content, degree of hydrolysis, total protein content, viscosity and solubility in the pea protein isolate of the invention allows a satisfying replacement of dairy protein thanks to functional properties which are equivalent to or even better than those of dairy protein.

In response, the independent claims does not even set forth the amount of the pea protein isolate in the composition, therefore given the amount reaches down to above zero, there is no evidence that this single ingredient in the composition as a whole contributes toward obtaining the desired final characteristics of the dairy product.

It is asserted, that the secondary references do not address the above-mentioned deficiencies of Kunst. 
For example, Cordle et al. relates to nutritional products including a pea protein hydrolysate, with yogurt being among the list of said nutritional products. The preparation of this hydrolysate is described in paragraphs [0074] to [0090] and includes the separation of the free amino acids by filtration and their removal in the permeate (see paragraph [0088]). Since the pea protein isolate of the presently claimed invention contains between 0.5% and 2% of free amino acids, this level cannot be achieved in Cordle's hydrolysate. Additionally, Cordle et al. discloses only a yogurt formulation containing a pea protein isolate, but there is no hint or incentive in this document to modify the pea protein isolate from Kunst et al. in order to reach the suitable functional properties of the isolate of the invention, in particular in terms of solubility or viscosity. 
 	In response, the examiner does not agree, as said properties are made obvious without the use of said reference.


Furthermore, Sabbagh et al. is directed solely to frozen confection compositions, whereas the isolate of the invention is suitable for its incorporation into various products, such as yoghurts, dairy creams, dessert creams, iced desserts, sorbets, coffee whiteners and cheeses. Any information disclosed in Sabbagh et al. cannot be reasonably considered as suitable for all the formulations of the claimed invention. In addition, there is no disclosure about a suitable viscosity that could be applied to the isolate of Kunst. 
In response, frozen confections are encompassed by iced desserts, as claimed, because they are known to be desserts that are iced to be kept from thaw.

It is asserted, that Neal et al. relates to powdered nutritional formulations including a plant protein which may be high temperature short time pasteurized prior to being spray-dried (page 9, lines 16-17). No information or teaching is disclosed on the free amino acids content, viscosity or solubility of the plant protein. 
Neal et al. discloses only a HTST pasteurization of a plant protein, but there is no teaching or motivation in this document to modify the pea protein isolate from Kunst et al. in order to reach the suitable functional properties of the isolate of the invention, in particular in terms of solubility or viscosity. 


It is asserted, that in its decision addressing the issue of obviousness, the Supreme Court in KSR stated that the following factors set forth in Graham v. John Deere Co. still control an obviousness inquiry: (1) the scope and content of the prior art; (2) the differences between the prior art and the claimed invention; (3) the level of ordinary skill in the art; and (4) objective evidence of nonobviousness. KSR, 550 U.S. 398, 406-07 (2007) (quoting Graham, 383 U.S. 1, 17-18 (1966)). These principles have been repeatedly held by the courts that both the suggestion and the reasonable expectation of success must be found in the prior art and must not be based on the applicant's disclosure. See In re Dow Chem. Co., 837 F.2d 469, 473, 5 U.S.P.Q. 2d 1529, 1531 (Fed. Cir. 1988). In fact, the Supreme Court in KSR upheld this principle of avoiding hindsight bias and cautioned courts to guard against reading into the prior art the teachings of the invention in issue: A fact finder should be aware, of course, of the distortion caused by hindsight bias and must be cautious of arguments reliant upon ex post reasoning. See Graham, 383 U.S., at 36, 86 S.Ct. 684 (warning against a "temptation to read into the prior art the teachings of the invention in issue" and instructing courts to "'guard against slipping into the use of hindsight"' (quoting Monroe Auto Equip. Co. v. Heckethorn Mfg. & Supply Co., 332 F.2d 406, 412 (6th Cir. 1964))). 
KSR, 550 U.S. at 421. 
However, this rejection violates these principals and does what KSR specifically warns against since the rejection is based upon the hindsight gained from the disclosure 
In response, the rejection of record, above, was not examined with impermissible hindsight as only what was known in the art was applied and the pending Disclosure was not solely relied on.  None of the reference are required to explicitly recite the claimed properties of a single ingredient in a composition, pea protein isolate, because 
As noted previously and presently: where the claimed and prior art products are identical or substantially identical in composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choromanski (USPGPub 2012/0294986 A1): Relates to the use of pea proteins, such as pea protein isolates and pea protein hydrolysates, to substitute at least partially the milk proteins in confectionery traditionally made with milk, wherein the hydrolysates are composed of free amino acids and wherein the degree of hydrolysis affects the solubility of the proteins (abstract; [0062]; [0065]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793